                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

JAMES CHANCE RICHIE,                           )
SHALEWATER SOLUTIONS, LLC and                  )
SHALEAPPS, LLC                                 )
                                               )
                Plaintiffs,                    )
                                               )
        ~                                      )       Civil Action No. 19-649-RGA-SRF
                                               )
HILLSTONE ENVIRONMENTAL                        )
PARTNERS, LLC,                                 )
                                               )
                Defendant.                     )

                              REPORT AND RECOMMENDATION

I.      INTRODUCTION

        Presently before the court in this diversity action is the motion to dismiss for failure to

state a claim filed by defendant Hillstone Environmental Partners, LLC ("Hillstone"). (D.I. 25)

For the following reasons, I recommend that the court grant the motion to dismiss, and dismiss

the complaint with prejudice.

II.    BACKGROUND

        On November 19, 2015, James Chance Richie, Shalewater Solutions, LLC, and

ShaleApps, LLC (collectively, "plaintiffs") entered into an Asset Purchase Agreement ("APA")

with Hillstone for the sale of a business that provided environmental management services to the

oil and gas industry (the "Business"). (D.1. 1 at ,r 8) Pursuant to the APA, Mr. Richie sold

Shalewater Solutions, LLC and ShaleApps, LLC to Hillstone for a fixed purchase price to be

paid on the closing date in 2015. (Id at ,r,r 8-9) The AP A further requires Hillstone to pay

plaintiffs Earnout Payments for the calendar years ending 2016, 2017, and 2018, to be calculated

based on Hillstone' s earnings during those years. (Id. at ,r,r 9-10)
       In accordance with the terms of the AP A, Hillstone delivered the 2016 and 2017 Earnout

Statements to plaintiffs by March 31, 2017 and March 31, 2018, respectively. (Id at ,r,r 11-12;

D.I. 26, Ex. 1 at§ 2.7(a) 1) The 2016 and 2017 Earnout Statements represented that Hillstone

generated a loss and, consequently, no Earnout Payment was due in those years. (D.I. 1 at ,r 12)

Plaintiffs did not review the materials used in preparing the 2016 and 2017 Earnout Statements,

nor did they challenge the accuracy of the 2016 and 2017 Earnout Statements within the thirty-

day window for delivering an Earnout Dispute Notice, in accordance with§ 2.7(b) of the APA.

(D.I. 26, Ex. 1 at§ 2.7(b)) After receiving more data related to the 2018 Earnout Statement,

plaintiffs began to suspect that there were material misrepresentations or miscalculations in the

2016 and 2017 Earnout Statements. (D.I. 1 at ,r 13) On or about November 2, 2018, plaintiffs

made a formal written request for the underlying documentation forming the basis of the 2016

and 2017 Earnout Statements, but Hillstone declined to provide the documentation. (Id at ,r 14)

       Plaintiffs filed the instant litigation on January 22, 2019 in the Western District of Texas,

asserting a cause of action for fraud. (D.I. 1 at ,r,r 18-19) On February 20, 2019, Hillstone filed a




1
  On a motion to dismiss pursuant to Rule 12(b)(6), the court may consider the complaint and
documents referenced in or attached to the complaint. See In re Asbestos Prods. Liability Litig.
(No. VI), 822 F.3d 125, 133 n.7 (3d Cir. 2016) ("In deciding motions under Rule 12(b)(6), courts
may consider 'document[s] integral to or explicitly relied upon in the complaint,' In re
Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997), or any 'undisputedly
authentic document that a defendant attaches as an exhibit to a motion to dismiss if the plaintiffs
claims are based on the document,' P BGC v. White Consol. Indus., 998 F .2d 1192, 1196 (3d Cir.
1993)."). In the present case, Hillstone has attached the APA as an exhibit to the motion to
dismiss. (D.1. 26, Ex. 1) Plaintiffs' complaint describes the contents of the APA, including its
discussion of Earnout Statements and Earnout Payments in § 2. 7. (D.I. 1 at ,r,r 8-19) Plaintiffs
do not challenge the authenticity of the APA attached to Hillstone's motion to dismiss. The
court may consider the AP A without converting the motion to dismiss to a motion for summary
judgment because the APA is "integral to or explicitly relied upon in the complaint." In re
Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997).
                                                  2
motion to transfer the case to the District of Delaware, which was granted on April 8, 2019.

(D.I. 10; D.I. 16) The case was subsequently transferred to this court on April 9, 2019. (D.I. 17)

III.    LEGAL STANDARD

       Rule 12(b)(6) permits a party to move to dismiss a complaint for failure to state a claim

upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). When considering a Rule 12(b)(6)

motion to dismiss, the court must accept as true all factual allegations in the complaint and view

them in the light most favorable to the plaintiff. Connelly v. Lane Constr. Corp., 809 F.3d 780,

790-91 (3d Cir. 2016).

       To state a claim upon which relief can be granted pursuant to Rule 12(b)(6), a complaint

must contain a "short and plain statement of the claim showing that the pleader is entitled to

relief." Fed. R. Civ. P. 8(a)(2). Although detailed factual allegations are not required, the

complaint must set forth sufficient factual matter, accepted as true, to "state a claim to relief that

is plausible on its face." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); see also Ashcroft

v. Iqbal, 556 U.S. 662, 663 (2009). A claim is facially plausible when the factual allegations

allow the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged. Iqbal, 556 U.S. at 663; Twombly, 550 U.S. at 555-56.

       Allegations of fraud are subject to the heightened pleading requirements of Federal Rule

of Civil Procedure 9(b). US. ex rel. Whatley v. Eastwick Coll., 657 F. App'x 89, 93 (3d Cir.

2016). Under Rule 9(b), a plaintiff must "state with particularity the circumstances constituting

fraud or mistake." This heightened pleading standard was meant to "place the defendants on

notice of the precise misconduct with which they are charged, and to safeguard defendants

against spurious charges of ... fraudulent behavior." Seville Indus. Mach. Corp. v. Southmost

Mach. Corp., 742 F.2d 786, 791 (3d Cir. 1984). Accordingly, the complaint must provide "all of
                                              3
the essential factual background that would accompany 'the first paragraph of any newspaper

story'-that is, the 'who, what, when where and how' of the events at issue." Whatley, 657 F.

App'x at 93 (quoting In re Rockefeller Ctr. Prop., Inc. Sec. Litig., 311 F.3d 198,215 (3d Cir.

2002)). "The use of boiler plate and conclusory allegations will not suffice." Kuhn Constr. Co.

v. Ocean & Coastal Consultants, Inc., 844 F. Supp. 2d 519,530 (D. Del. 2012) (internal

quotation marks and citations omitted).

IV.    DISCUSSION

       A.      Nature of the Claim

       In support of its motion to dismiss, Hillstone contends that plaintiffs' fraud claim is

barred by the express terms of the AP A, which provides a binding procedure for addressing

plaintiffs' allegations of material misrepresentations in the 2016 and 2017 Earnout Statements.

(D.I. 25 at 5) According to Hillstone, plaintiffs' fraud claim is based on a violation of

Hillstone' s contractual duty to provide Earnout Statements, and Hillstone had no independent

legal duty to deliver the Earnout Statements or to allocate expenses among affiliates in a

particular way. (Id at 7-8; D.I. 29 at 4) Hillstone further alleges that plaintiffs' fraud claim is

barred under the economic loss doctrine because the damages sought by plaintiffs are the same

damages permitted under the AP A. (D.I. 25 at 9; D.I. 29 at 4-5)

       In response, plaintiffs contend that the alleged fraud is independent of the APA because

the fraud claim is based on plaintiffs' reliance on the 2016 and 2017 Earnout Statements, which

were made after the execution of the AP A. (D .I. 28 at 6) Plaintiffs contend that the 2016 and

2017 Earnout Statements induced them to waive their contractual rights to examine and

challenge the veracity of those same Earnout Statements. (Id) Plaintiffs acknowledge that a

breach of contract claim would have been barred under the thirty-day window set forth in the
                                               4
AP A for challenging the Earnout Statements. (Id. at 8-9) However, plaintiffs contend that it

would be speculative to conclude that fraud damages are a rehash of breach of contract damages

until the nature and extent of any misrepresentations is revealed. (Id. at 9)

       I recommend that the court dismiss plaintiffs' complaint, which alleges that Hillstone's

2016 and 2017 Earnout Statements contained fraudulent misrepresentations. (D.I. 1 at 112) The

AP A outlines a comprehensive procedure for identifying and remedying inaccuracies in the

Earnout Statements in a timely manner. Section 2.7(a) of the APA provides that Hillstone is

contractually obligated to prepare and deliver Earnout Statements for the years 2016, 2017, and

2018, setting forth Hillstone's calculation of Business earnings during those years. (D.I. 26, Ex.

1 at § 2.7(a)) The APA states that plaintiffs shall coordinate with Hillstone to review the Earnout

Statements, and Hillstone must "provid[e] the Sellers and their accountants reasonable access

during business hours to materials (including accountants' work papers) used in preparation of

such Earnout Statement." (Id. at§ 2.7(b)) The complaint alleges that Hillstone timely provided

its Earnout Statements to plaintiffs, but represents that plaintiffs did not attempt to exercise their

contractual right to review the materials used in the preparation of those Earnout Statements until

November 2, 2018, long after the thirty-day window for challenging the accuracy of the Earnout

Statements had expired. (D.I. 1 at 1112, 14; D.I. 26, Ex. 1 at§ 2.7(b)) Under these

circumstances, allowing plaintiffs' fraud claim to proceed would effectively nullify the limited

review period at§ 2.7(b) of the APA. Plaintiffs' proposed supplementation or amendment of the

pleading would be futile because plaintiffs do not dispute the fact that they did not challenge the

accuracy of the Earnout Statements within thirty days in accordance with§ 2.7(b) of the APA.

       To the extent that plaintiffs allege Hillstone diverted Business earnings to other

companies and charged improper expenses to the Business, thereby adversely affecting Business
                                             5
earnings for 2016 and 2017, the AP A expressly contemplates such a scenario and provides a

procedure to make plaintiffs whole again. (D.I. 1 at 113; D.I. 26, Ex. 1 at§ 2.7(h)) Specifically,

the AP A provides that if Hillstone "takes any action in the operation of the Shalewater

Businesses with the primary intent of reducing Adjusted EBITDA ... without reasonable

business justification therefor," Hillstone must compensate plaintiffs for the amount that would

have been paid if such action had not been taken by Hillstone. (Id at§ 2.7(h)) Although

plaintiffs allege that they "did not contract away their rights to assert a tort claim such as fraud,"

(D.I. 28 at 9 n.2), § 2.7(h) expressly provides that plaintiffs' "sole recourse in respect of any such

action shall be the payment of the incremental amounts (if any) payable pursuant to this Section

2.7(h)," (D.I. 26, Ex. 1 at§ 2.7(h)).

        Plaintiffs' fraud claim is also barred by the economic loss doctrine, which generally

prohibits recovery in tort for economic harm. Kuhn Constr. Co. v. Ocean & Coastal

Consultants, Inc., 844 F. Supp. 2d 519, 529 (D. Del. 2012). The underlying purpose of the

economic loss doctrine is to "prevent[] tort law from reallocating risks between parties who

fairly have negotiated an arms-length contract." Werwinski v. Ford Motor Co., 286 F.3d 661,

679 (3d Cir. 2002). In the present case, plaintiffs seek the recovery of monetary damages

mirroring the relief permitted under§ 2.7(e) of the APA. (Compare D.I. 1at121 with D.I. 26,

Ex. 1 at§ 2.7(e)) Specifically, the complaint seeks a judgment against Hillstone for all actual,

consequential, and incidental damages, as well as pre- and post-judgment interest and costs.

(D.I. 1 at 121) Sections 2.7(d) and (e) require Hillstone to compensate plaintiffs for any

inaccuracies in the Earnout Statements in accordance with the determination by an independent

accounting firm, including interest. (D.I. 26, Ex. 1 at§ 2.7(d)-(e)) Section 2.7(d) further

provides for the allocation of costs. (Id at § 2. 7(d))
                                                   6
       Although fraudulent inducement is a recognized exception to the economic loss doctrine,

the exception does not apply where, as here, the fraud claim relates to the performance under the

contract, as opposed to inducement of the contractual relationship. See Brasby v. Morris, 2007

WL 949485, at *7 (Del. Super. Ct. Mar. 29, 2007) ("Allegations of fraud that go directly to the

inducement of the contract, rather than its performance, would present a viable claim.").

Plaintiffs concede that the alleged misrepresentations did not induce them to execute the AP A,

but rather induced them to "waive their contractual rights" under the APA. (D.I. 28 at 6) The

fraud alleged by plaintiffs in the present case relates exclusively to the 2016 and 2017 Earnout

Statements, which were delivered after the execution of the AP A. (D .I. 1 at ,r 12) Consequently,

the fraudulent inducement exception to the economic loss doctrine does not apply.

       B.      Sufficiency of the Pleading

       Hillstone contends that the complaint fails to adequately plead a misrepresentation under

Rule 9(b) because plaintiffs had a contractual right under the AP A to review the facts underlying

Hillstone's alleged misrepresentations. For this reason, Hillstone alleges that the facts were not

peculiarly within its possession and control. (D.I. 25 at 10) Hillstone further alleges that the

complaint fails to specify which language in the Earnout Statements may have been false, or

whether the Business's 2016 and 2017 performance was worse than its performance in 2014,

2015, and 2018. (Id at 11) According to Hillstone, the complaint does not identify particular

portions of the Earnout Statements relied upon by plaintiffs in waiving their contractual rights to

review and challenge the accuracy of the Earnout Statements. (Id. at 12)

       In response, plaintiffs allege that they relied upon the Earnout Statements provided by

Hillstone as the basis for the 2016 and 2017 Earnout Payments, but they discovered that the

Earnout Statements contained false information after having waived their rights to review and
                                               7
challenge the Earnout Statements. (D.I. 28 at 10-11) Plaintiffs further allege that they are not

obligated to plead the relevant facts with particularity where, as here, the facts are peculiarly

within Hillstone's control. (Id. at 11)

        Plaintiffs' complaint fails to sufficiently allege a misrepresentation and reliance on the

misrepresentation to satisfy the Rule 9(b) standard in the present case. To state a claim for fraud

under Delaware law, a plaintiff must allege that: "(1) the defendant falsely represented or

omitted facts that the defendant had a duty to disclose; (2) the defendant knew or believed that

the representation was false or made the representation with a reckless indifference to the truth;

(3) the defendant intended to induce the plaintiff to act or refrain from acting; (4) the plaintiff

acted in justifiable reliance on the representation; and (5) the plaintiff was injured by its

reliance." Abry Partners V, L.P. v. F&W Acquisition LLC, 891 A.2d 1032, 1050 (Del. Ch.

2006). 2 The complaint provides that "[n]either the 2016, nor the 2017, Earnout Statements

provided sufficient background or detail to enable Sellers to make an informed decision

regarding the amounts shown and calculations claimed," but the receipt of data related to the

2018 Earnout Payment caused plaintiffs to suspect "that there may have been material

misrepresentations or miscalculations due to Business earnings diverted to other companies


2
  During oral argument on July 9, 2019, counsel for plaintiffs cited the Court of Chancery's
decision inAbry Partners V, L.P. v. F&W Acquisition LLC in support of plaintiffs' position that
the claim for fraud is not precluded by the terms of the AP A. However, Abry is distinguishable
from the facts presently before the court because the pleading in Abry alleged with specificity
"what financial statements were materially false and why they were false," and the accuracy of
the financial statements was warranted in the contract itself. 891 A.2d at 1051. In contrast, the
AP A before the court in this matter places the burden on plaintiffs to investigate and verify the
accuracy of the Earnout Statements. Plaintiffs' counsel relied on Abry for the principle that, "[i]f
there is a public policy interest in truthfulness, then that interest applies with more force, not less,
to contractual representations of fact." Id. at 1057. However, this analysis inAbry related to a
claim for fraudulent inducement, which is distinguishable from the claim of fraud asserted in the
instant pleading for the reasons discussed at§ IV.A, supra.
                                                    8
and/or improper expenses charged to the Business which adversely affected Business earnings

for 2016 and 2017." (D.1. 1 at ,r,r 12-13) Consequently, plaintiffs allege "on information and

belief that the representations and calculations in the Earnout Statements delivered for 2016 and

2017 may have been false and the facts are peculiarly within the possession and control" of

Hillstone. (Id at ,r 16)

       Plaintiffs acknowledge that allegations based on information and belief are insufficient to

satisfy the Rule 9(b) particularity standard unless the information is uniquely in the control or

possession of the defendant. (Id at ,r 15) However, the APA expressly permits plaintiffs to

review the documentation underlying the Earnout Statements. (D.1. 26, Ex. 1 at§ 2.7(b))

Plaintiffs have not sufficiently explained how the information necessary to plead their claim lies

exclusively within Hillstone's control, when the APA explicitly grants plaintiffs access to this

information within the negotiated time frame. See Craftmatic Sec. Litig. v. Kraftsow, 890 F.2d

628, 646 (3d Cir. 1989) ("[P]laintiffs must accompany their allegations with facts indicating why

the charges against defendants are not baseless and why additional information lies exclusively

within defendants' control.").

       Moreover, the complaint does not identify with specificity the portions of the 2016 and

2017 Earnout Statements relied upon by plaintiffs in waiving their rights under the APA to

review the materials underlying the Earnout Statements, and to raise any disputes with respect to

the Earnout Statements within a thirty-day time frame. (D.1. 26, Ex. 1 at§ 2.7(b)) Instead, the

complaint broadly alleges that "[t]he Earnout Statements, and representations therein, were relied

upon by Richie to waive certain rights under the Asset Purchase Agreement." (D.I. 1 at ,r 12)

These allegations are insufficient to satisfy the particularity requirement of Rule 9(b). See

Shuker v. Smith & Nephew, PLC, 885 F.3d 760, 778-79 (3d Cir. 2018) (concluding that "[i]t is
                                                 9
not enough simply to assert that a statement was 'fraudulent' and that reliance upon it induced

some action." (internal citations omitted)).

V.     CONCLUSION

       For the reasons discussed above, I recommend that the court grant Hillstone's motion to

dismiss, and dismiss the complaint with prejudice. (D.I. 25)

       This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(l)(B), Fed. R.

Civ. P. 72(b)(l), and D. Del. LR 72.1. The parties may serve and file specific written objections

within fourteen (14) days after being served with a copy of this Report and Recommendation.

Fed. R. Civ. P. 72(b). The objections and responses to the objections are limited to ten (10)

pages each. The failure of a party to object to legal conclusions may result in the loss of the right

to de novo review in the district court. See Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir.

1987); Sincavage v. Barnhart, 171 F. App'x 924, 925 n.1 (3d Cir. 2006).

       The parties are directed to the court's Standing Order for Objections Filed Under Fed. R.

Civ. P. 72, dated October 9, 2013, a copy of which is available on the court's website,

http://www.ded.uscourts.gov.


Dated: July _1_, 2019

                                                                       GISTRATE JUDGE




                                                 10
